[Cite as State v. Whitaker, 2013-Ohio-4434.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                               PREBLE COUNTY




STATE OF OHIO,                                       :
                                                           CASE NO. CA2012-10-013
        Plaintiff-Appellee,                          :
                                                                OPINION
                                                     :           10/7/2013
   - vs -
                                                     :

WILLIAM J. WHITAKER,                                 :

        Defendant-Appellant.                         :



       CRIMINAL APPEAL FROM PREBLE COUNTY COURT OF COMMON PLEAS
                           Case No. 11CR010835



Martin P. Votel, Preble County Prosecuting Attorney, Kathryn M. West, 101 East Main Street,
Courthouse, 1st Floor, Eaton, Ohio 45320, for plaintiff-appellee

James Vanzant, P.O. Box 161, Eaton, Ohio 45320, for defendant-appellant



        M. POWELL, J.

        {¶ 1} Defendant-appellant, William Whitaker, appeals his conviction and sentence in

the Preble County Court of Common Pleas for kidnapping, felonious assault, and a repeat

violent offender specification.

        {¶ 2} Appellant was indicted in January 2012 on two counts of kidnapping in violation

of R.C. 2905.01(A)(2) and/or (A)(3) (first-degree felonies), two counts of felonious assault in

violation of R.C. 2903.11(A)(1) and/or (A)(2) (second-degree felonies), and one count of
                                                                     Preble CA2012-10-013

coercion in violation of R.C. 2905.12(A)(1) (a second-degree misdemeanor). The indictment

also included a repeat violent offender (RVO) specification in violation of R.C. 2941.149.

       {¶ 3} The state alleged that on November 28, 2011, and again on December 3, 2011,

appellant kidnapped the victim and inflicted serious physical harm on her. The victim was

able to escape during the November incident. She was not so fortunate with regard to the

December incident. However, the police were able to track the whereabouts of appellant and

the victim after appellant called his mother and the victim's mother during the incident (and

told the latter she would not see her daughter again), and in turn, both women called the

police multiple times. As a result of the December incident, the victim suffered multiple

severe injuries, including several deep and significant lacerations, broken bones, and

bruising and swelling.

       {¶ 4} On July 20, 2012, appellant entered a guilty plea to both counts of kidnapping,

both counts of felonious assault, and the coercion count, and entered a plea of admit to the

RVO specification. The trial court accepted appellant's pleas and found him guilty as

charged. The trial court subsequently sentenced appellant to 43 years in prison as follows: 8

years on each of the felonious assault charges, 11 years on each of the kidnapping charges,

and 5 years on the RVO specification, all to be served consecutively, and 90 days on the

coercion charge to be served concurrently.

       {¶ 5} Appellant appeals, raising three assignments of error which will be addressed

out of order.

       {¶ 6} Assignment of Error No. 1:

       {¶ 7} THE TRIAL COURT, IN ACCEPTING APPELLANT'S PLEA OF GUILTY

(ADMIT) TO THE REPEAT VIOLENT OFFENDER SPECIFICATION (RVOS), ERRED TO

THE PREJUDICE OF APPELLANT BECAUSE THE PLEA COLLOQUY WAS

INSUFFICIENT TO ESTABLISH THAT APPELLANT MADE A KNOWING, VOLUNTARY
                                             -2-
                                                                         Preble CA2012-10-013

AND INTELLIGENT PLEA OF ADMIT TO SAID SPECIFICATION.

       {¶ 8} Appellant argues his plea of admit to the RVO specification was not knowingly,

intelligently, and voluntarily made because during the Crim.R. 11 colloquy, the trial court (1)

failed to advise him of his constitutional rights when addressing his plea to the RVO

specification, (2) failed to properly advise him as to the definition of a repeat violent offender

and instead relied upon the state's reference to the statutory definition, and (3) never

informed him that his sentence for the RVO specification was not only mandatory, but that it

would also have to be served prior to and consecutively to the prison term imposed for the

underlying offenses.

       {¶ 9} When a defendant enters a guilty plea in a criminal case, the plea must be

made knowingly, intelligently, and voluntarily. See State v. Engle, 74 Ohio St.3d 525 (1996).

Before a trial court can accept a guilty plea in a felony case, it must conduct a colloquy with

the defendant to determine that he understands the plea he is entering and the rights he is

voluntarily waiving. Crim.R. 11(C)(2); State v. Butcher, 12th Dist. Butler No. CA2012-10-206,

2013-Ohio-3081, ¶ 8.

       {¶ 10} The rights found in Crim.R. 11 are divided into nonconstitutional and

constitutional rights. The latter include the right to a jury trial, the right to confront one's

accusers, the right to compulsory process to obtain witnesses, the right to require the state to

prove guilt beyond a reasonable doubt, and the privilege against compulsory self-

incrimination. Crim.R. 11(C)(2)(c). With regard to constitutional rights, a trial court must

strictly comply with Crim.R. 11 or the defendant's plea is invalid. State v. Bullard, 12th Dist.

Clermont No. CA2012-09-064, 2013-Ohio-3313, ¶ 10.

       {¶ 11} With regard to nonconstitutional rights, found in Crim.R. 11(C)(2)(a) and (b), a

trial court's substantial compliance during the plea colloquy is sufficient for a valid plea. State

v. Veney, 120 Ohio St.3d 176, 2008-Ohio-5200, ¶ 22; Butcher at ¶ 9. Substantial compliance
                                                -3-
                                                                                  Preble CA2012-10-013

means that under the totality of the circumstances the defendant subjectively understands

the implications of his plea and the rights he is waiving. State v. Nero, 56 Ohio St.3d 106,

108 (1990); Butcher at id.

       {¶ 12} Appellant first argues his plea of admit to the RVO specification was not

knowingly, intelligently, and voluntarily made because the trial court failed to advise him of his

constitutional rights when addressing his plea to the RVO specification.

       {¶ 13} We find no merit to appellant's argument. Appellant entered guilty pleas to

felonious assault, kidnapping, and coercion and subsequently a plea of admit to the RVO

specification during the same plea hearing. The record shows that the trial court advised

appellant of his constitutional rights, in strict compliance with Crim.R. 11(C), at the outset of

the plea hearing. The trial court was not required to advise appellant again of his

constitutional rights when addressing his plea to the RVO specification.

       {¶ 14} Appellant next argues his plea of admit to the RVO specification was not

knowingly, intelligently, and voluntarily made because the trial court failed to properly advise

him as to the definition of a repeat violent offender and instead relied upon the state's

reference to the statutory definition.

       {¶ 15} We find no merit to appellant's argument. During the plea hearing, the state

provided the trial court with the definition of a repeat violent offender as follows: "the

definition of the RVO spec is that the Defendant is now being convicted of what's considered

to be felonies offenses of violence, and has previously been convicted [ ] of two or more prior
                                   1
felony offenses of violence."          Satisfied with the state's definition, the trial court asked


1. {a} R.C. 2929.01(CC) defines a repeat violent offender as a person about whom both of the following
apply:

         {b}   (1) The person is being sentenced for committing or for complicity in
                committing any of the following:

         {c}   (a) Aggravated murder, murder, any felony of the first or second degree that is
                                                     -4-
                                                                                Preble CA2012-10-013

appellant if he understood the RVO specification as provided by the state. Appellant replied

he did. Appellant does not claim that the state's definition was incorrect. We find that the

definition of a repeat violent offender as provided to appellant during the plea hearing

substantially complied with Crim.R. 11(C).

       {¶ 16} Finally, appellant argues his plea of admit to the RVO specification was entered

in violation of Crim.R. 11(C)(2)(a) because the trial court never informed him that the

sentence for the RVO specification was mandatory and that it would have to be served prior

to and consecutively to the prison term imposed for the underlying offenses.

       {¶ 17} Pursuant to R.C. 2929.14(B)(2)(a), in addition to the longest prison term

authorized or required for an offense, the trial court may impose an additional definite prison

term of one, two, three, four, five, six, seven, eight, nine, or ten years for the RVO

specification if specific criteria are met (appellant does not claim the criteria were not met).

R.C. 2929.14(B)(2)(d) provides that the offender "shall serve" the additional prison term

imposed for the RVO specification "consecutively to and prior to the prison term imposed for

the underlying offense."

       {¶ 18} Before accepting appellant's plea of admit to the RVO specification, the trial

court informed appellant that the sentence for the RVO specification would be "up to ten year

mandatory sentence, and the Court, whatever the Court orders for that repeat violent

offender spec will be mandatory." Thus, contrary to appellant's assertion, the trial court

informed appellant that his sentence for the RVO specification was mandatory. However,



               an offense of violence, or an attempt to commit any of these offenses if the
               attempt is a felony of the first or second degree;

         {d} (b) An offense under an existing or former law of this state, another state, or
              the United States that is or was substantially equivalent to an offense
              described in division (CC)(1)(a) of this section.

         {e}   (2) The person previously was convicted of or pleaded guilty to an offense
                described in division (CC)(1)(a) or (b) of this section.
                                                   -5-
                                                                      Preble CA2012-10-013

before accepting appellant's plea of admit, the trial court did not inform appellant that he

would be required to serve such sentence prior to and consecutively to the prison terms for

the underlying offenses of kidnapping and felonious assault.

       {¶ 19} Crim.R. 11(C)(2)(a) provides that in felony cases, the trial court "shall not

accept a plea of guilty * * * without first addressing the defendant personally and determining

that the defendant is making the plea voluntarily, with understanding of the nature of the

charges and of the maximum penalty involved[.]" Crim.R. 11(C)(2)(a) thus requires a trial

court to determine that a defendant understands the "maximum penalty involved" when he

enters a guilty plea. See State v. Gibson, 34 Ohio App.3d 146 (8th Dist.1986). Notification

of the maximum penalty is a nonconstitutional right. Butcher, 2013-Ohio-3081 at ¶ 9.

       {¶ 20} The Ohio Supreme Court has held that "failure to inform a defendant who

pleads guilty to more than one offense that the court may order him to serve any sentences

imposed consecutively, rather than concurrently, is not a violation of Crim.R. 11(C)(2), and

does not render the plea involuntary." State v. Johnson, 40 Ohio St.3d 130 (1988), syllabus.

       {¶ 21} In reaching its holding, the supreme court noted that "the decision of whether

the criminal defendant is to serve the sentences for all his crimes consecutively or

concurrently is a matter of sentencing discretion, the exercise of which is committed to the

trial court." Id. at 133-134. In addition,

              Crim.R. 11 applies only to the entry and acceptance of the plea.
              It has no relevance to the exercise of the trial court's sentencing
              discretion at that stage other than directing the court to proceed
              with or impose sentencing. Thus, it can hardly be said that the
              rule imposes upon a trial judge a duty to explain what particular
              matters he may, at a later date, determine are significant to the
              exercise of his discretion.

Id. at 134. The supreme court "concluded that because whether to impose consecutive

sentences was a matter within the trial court's discretion, it need not be addressed at a plea

hearing." State v. Bragwell, 7th Dist. Mahoning No. 06-MA-140, 2008-Ohio-3406, ¶ 56.
                                              -6-
                                                                        Preble CA2012-10-013

       {¶ 22} Following Johnson, several Ohio appellate courts held that: (1) the supreme

court's holding did not apply when a consecutive sentence was statutorily required to be part

of the maximum penalty a defendant faced; (2) thus, a trial court's failure to inform a pleading

defendant that he faced statutorily required consecutive sentences did not substantially

comply with Crim.R. 11(C)(2)(a); and (3) accordingly, the plea was invalid.

       {¶ 23} Thus, in State v. Norman, 8th Dist. Cuyahoga No. 91302, 2009-Ohio-4044, the

Eighth Appellate District held that the supreme court's decision in Johnson

              is not dispositive because its use of the word "may" shows that it
              concerns the discretionary imposition of consecutive sentences.
              When consecutive sentences are mandatory, the consecutive
              sentence directly affects the length of the sentence, thus
              becoming a crucial component of what constitutes the
              "maximum" sentence, and the failure to advise a defendant that
              a sentence must be served consecutively does not amount to
              substantial compliance with Crim.R. 11(C)(2).

Id. at ¶ 7. Accordingly, "compliance with the 'maximum' penalty provision of Crim.R. 11(C)(2)

requires the court to inform the defendant, prior to taking a guilty plea, that a charge carries a

mandatory consecutive sentence." Id. at ¶ 12. The appellate court found that the trial court's

failure to inform Norman that any sentence for failure to comply would have to be served

consecutively to sentences imposed on other counts to which Norman pled guilty "constituted

a lack of substantial compliance with Crim.R. 11(C)(2)(a) and requires a reversal of Norman's

guilty plea." Id. at ¶ 13.

       {¶ 24} Likewise, the Seventh Appellate District noted in Bragwell that the consecutive

sentences ordered in Johnson were discretionary, not mandatory:

              Here the trial court did not simply fail to inform [Bragwell] that it
              might order him to serve his sentences consecutively. Instead it
              completely neglected to inform him that he was required to serve
              his sentences consecutively. Whether [Bragwell] was to serve
              his sentences consecutively or concurrently was not up to the
              trial court's discretion as was the case in Johnson, supra. R.C.
              2929.13(G)(2) directs that the court impose a mandatory prison
              term for the repeat offender specification prior to and
                                               -7-
                                                                     Preble CA2012-10-013

              consecutive to the sentence on the underlying DUI. Unlike
              Johnson, in this case a mandatory, consecutive prison term was
              a guaranteed consequence of [Bragwell's] guilty plea.

Bragwell, 2008-Ohio-3406 at ¶ 57. The appellate court vacated Bragwell's plea on the

ground the trial court did not substantially comply with Crim.R. 11(C)(2)(a), thus, Bragwell's

plea was not knowingly and intelligently made. Id. at ¶ 58.

       {¶ 25} Other appellate courts have likewise held that when sentences are mandated to

be served consecutively, a trial court's failure to so inform a pleading defendant does not

constitute substantial compliance with Crim.R. 11(C)(2). See State v. Millhoan, 6th Dist.

Lucas Nos. L-10-1328 and L-10-1329, 2011-Ohio-4741 (noting that holdings in Norman and

Bragwell apply when the imposition of consecutive sentences is a foregone conclusion at the

time the plea is entered and accepted, that is, where a mandatory consecutive prison term is

a guaranteed consequence of the defendant's plea); State v. Pitts, 159 Ohio App.3d 852,

2005-Ohio-1389 (6th Dist.) (finding that because a consecutive sentence was part of the

maximum penalty Pitts faced, the trial court erred by failing to so inform him at the plea

hearing). See also State v. Hankison, 4th Dist. Scioto No. 01CA2792, 2002-Ohio-6161

(finding that Hankison's guilty plea to failure to comply was not knowingly and intelligently

made where the trial court did not advise him that by pleading guilty, it was mandatory that

his sentence be served consecutively to any other sentence).

       {¶ 26} This court has "tap danced" around the issue in State v. Hogg, 12th Dist.

Warren No. CA87-02-018, 1987 WL 12763 (July 20, 1987), a pre-Johnson decision. In

Hogg, the defendant argued his guilty plea to two counts was not knowingly made because

the trial court did not inform him the sentences he might receive could run consecutively or

concurrently, and cited State v. Ricks, 53 Ohio App.2d 244 (9th Dist.1977), in support of his

argument. This court found that Hogg's guilty plea did not violate Crim.R. 11(C)(2)(a)

because:
                                             -8-
                                                                        Preble CA2012-10-013

              As we read Ricks, it stands for the proposition that where,
              according to R.C. 2929.41(B)(3), a new sentence must be served
              consecutively to some other sentence, the pleading defendant
              must be informed of the statutory requirement that this new
              sentence must be served consecutively to his other sentence.
              Otherwise, the defendant has not been properly informed of the
              maximum sentence involved as required by Crim. R. 11(C)(2)(a).
              A close reading of Ricks, supra, shows that the appellate court
              placed heavy emphasis on the fact that Ricks faced statutorily
              required consecutive sentences. It was these statutorily required
              consecutive sentences which caused the court to conclude Ricks
              had not been informed of the maximum penalty involved.

              Here, on the other hand, appellant's consecutive sentences were
              not mandatory. Instead, appellant received consecutive terms
              when the trial court exercised its sentencing discretion under
              R.C. 2929.41(B)(1). On the basis of this statutory distinction, the
              cases cited by appellant are distinguishable and are inapplicable
              to the case at bar.

Id. at *3.

        {¶ 27} Upon reviewing the supreme court's decision in Johnson as well as the

foregoing appellate decisions, we find the reasoning in Norman and Bragwell persuasive and

therefore adopt their reasoning. In the case at bar, the trial court failed to inform appellant he

would be required to serve his sentence for the RVO specification prior to and consecutively

to the sentences for the underlying offenses. Whether appellant was to serve his sentence

for the RVO specification consecutively or concurrently was not up to the trial court's

discretion as was the case in Johnson. Rather, R.C. 2929.14(B)(2)(d) requires that a

sentence for an RVO specification be served prior to and consecutively to the sentence for

the underlying offense. Thus, a consecutive prison term was a guaranteed consequence of

appellant's plea of admit to the RVO specification.

        {¶ 28} We accordingly find that because the trial court never informed appellant that

any prison sentence imposed for the RVO specification would have to be served prior to and

consecutively to the sentences imposed for the kidnapping and felonious assault, the trial

court failed to substantially comply with Crim.R. 11(C)(2)(a) and appellant did not enter a
                                               -9-
                                                                                        Preble CA2012-10-013

knowing and intelligent plea of admit to the RVO specification.2

        {¶ 29} Appellant's plea of admit to the RVO specification is therefore vacated and the

cause is remanded to the trial court for appellant to plead anew with regard to the RVO

specification. Were appellant to deny the specification on remand, the trial court shall

conduct further proceedings as are necessary.

        {¶ 30} Appellant's first assignment of error is sustained in part and overruled in part.

        {¶ 31} Assignment of Error No. 3:

        {¶ 32} THE TRIAL COURT ERRED TO THE PREJUDICE OF APPELLANT BY

CONVICTING AND SENTENCING HIM OF BOTH KIDNAPPING AND FELONIOUS

ASSAULT WHEN, ON THE FACTS OF THIS CASE, KIDNAPPING AND FELONIOUS

ASSAULT AS CHARGED ARE ALLIED OFFENSES OF SIMILAR IMPORT.

        {¶ 33} Appellant argues the trial court erred in sentencing him on both kidnapping and

felonious assault with regard to the November 28, 2011 incident because the offenses are

allied offenses of similar import under R.C. 2941.25 and State v. Johnson, 128 Ohio St.3d

153, 2010-Ohio-6314. Likewise, appellant argues the trial court erred in sentencing him on

both kidnapping and felonious assault with regard to the December 3, 2011 incident because

the offenses are allied offenses of similar import. Specifically, appellant argues that as

written, the indictment and the bill of particulars create an overlap of the elements of the

offenses, and thus the offenses for either incident should merge, because when appellant

committed the offense of felonious assault by the actual infliction of serious physical harm on



2. We are mindful of this court's decision in State v. Gatewood, 12th Dist. Fayette No. CA95-04-011, 1995 WL
764058 (Dec. 29, 1995), a post-Johnson decision. In Gatewood, we held that in light of the supreme court's
decision in Johnson, the trial court's failure to advise the defendant that a sentence for escape was required to
be served consecutively to any other sentence of confinement substantially complied with Crim.R. 11(C) and did
not render the defendant's guilty plea to escape involuntary. Given the reasoning in Norman and Bragwell, we
believe this court improperly relied on Johnson in reaching its decision in Gatewood. We also note that State v.
Jasper, 12th Dist. Butler Nos. CA2005-02-060 and CA2005-03-061, 2006-Ohio-7025, a decision from this court
cited by the state in its brief, is not applicable because unlike in the case at bar, the trial court in Jasper had the
discretion to impose consecutive or concurrent sentences.
                                                        - 10 -
                                                                                Preble CA2012-10-013

the victim, he also committed the offense of kidnapping with the intent to inflict serious

physical harm.

        {¶ 34} At the close of the sentencing hearing, defense counsel briefly argued that the

kidnapping and felonious assault offenses should merge for purposes of sentencing because

"you cannot commit felonious assault without the kidnapping," and asked the trial court if it

would entertain a brief or motion on the issue. The trial court asked defense counsel whether

he had a case in support of his claim. Defense counsel acknowledged he did not but asked

the court to accept a brief on the issue. A tangential discussion ensued between defense

counsel and the trial court as to the timing of a previous sentencing memorandum submitted

by defense counsel and his access or lack thereof to a sentencing memorandum submitted
                3
by the state.

        {¶ 35} The trial court then advised defense counsel: "You can file your brief to argue

with the Court that these are allied offenses of similar import or otherwise the Court is

required to merge. Off the top of my head, I don't believe that's the case. But I could be

wrong." The sentencing hearing then concluded, and a sentencing entry was filed the same

day. The felonious assault and kidnapping offenses were not merged for either incident and

the sentences for the offenses were ordered to be served consecutively. It does not appear

defense counsel filed a memorandum on the allied offenses issue after the sentencing

hearing.

        {¶ 36} Notwithstanding the state's argument to the contrary, we find that defense

counsel raised the issue of allied offenses in the trial court. An appellate court applies a de

novo standard of review in reviewing a trial court's R.C. 2941.25 merger determination. State




3. In its brief, the state acknowledged that on the date of sentencing, defense counsel "provide[d] it with a
sentencing memo in which allied offenses were discussed in a general matter * * *, however, this document was
not filed with the clerk of court and so is not part of the record[.]"
                                                    - 11 -
                                                                       Preble CA2012-10-013

v. Williams, 134 Ohio St.3d 482, 2012-Ohio-5699, ¶ 28. As appellant argued below that the

offenses of kidnapping and felonious assault for either incident should merge, we review the

trial court's merger determination de novo. Id.; see also State v. Davis, 12th Dist. Butler No.

CA2012-09-194, 2013-Ohio-2637, ¶ 7.

       {¶ 37} R.C. 2941.25 prohibits the imposition of multiple punishments for the same

criminal conduct and provides that:

               (A) Where the same conduct by defendant can be construed to
               constitute two or more allied offenses of similar import, the
               indictment or information may contain counts for all such
               offenses, but the defendant may be convicted of only one.

               (B) Where the defendant's conduct constitutes two or more
               offenses of dissimilar import, or where his conduct results in two
               or more offenses of the same or similar kind committed
               separately or with a separate animus as to each, the indictment
               or information may contain counts for all such offenses, and the
               defendant may be convicted of all of them.

       {¶ 38} In Johnson, the Ohio Supreme Court clarified the test used to determine

whether offenses are allied offenses of similar import under R.C. 2941.25. Davis, 2013-Ohio-

2637 at ¶ 9. Under this test, courts must first determine "whether it is possible to commit one

offense and commit the other with the same conduct." (Emphasis sic.) Johnson, 2010-Ohio-

6314 at ¶ 48. It is not necessary that the commission of one offense will always result in the

commission of the other. Id. Rather, the question is simply whether it is possible for both

offenses to be committed by the same conduct. Id.

       {¶ 39} If it is possible to commit both offenses with the same conduct, courts must

next determine whether the offenses were in fact committed by the same conduct, that is, by

a single act, performed with a single state of mind. Id. at ¶ 49. If so, the offenses are allied

offenses of similar import and must be merged. Id. at ¶ 50. On the other hand, if the

offenses are committed separately or with a separate animus, the offenses will not merge.

Id. at ¶ 51.
                                             - 12 -
                                                                        Preble CA2012-10-013

       {¶ 40} Appellant was charged with kidnapping in violation of R.C. 2905.01(A)(2) and/or

(A)(3). The statute prohibits a person from removing another person from the place where

the other person is found or from restraining the liberty of the other person by force, threat, or

deception, with the purpose to facilitate the commission of any felony or flight thereafter, or to

terrorize or inflict serious physical harm on the victim or another.

       {¶ 41} Appellant was also charged with felonious assault in violation of R.C.

2903.11(A)(1) and/or (A)(2). The statute prohibits a person from knowingly causing serious

physical harm to another, or causing or attempting to cause physical harm to another by

means of a deadly weapon or dangerous ordnance. The state concedes, and we agree, that

it is possible to commit both offenses with the same conduct.

       {¶ 42} We next determine whether the offenses of kidnapping and felonious assault

were in fact committed by way of a single act with a single state of mind on either November

28, 2011, or December 3, 2011. We first address the November 2011 incident.

       {¶ 43} We find we are unable, under the second prong of the Johnson test, to

determine from the record before us whether appellant committed the kidnapping and

felonious assault separately or with a separate animus on November 28, 2011. As appellant

pled guilty to the offenses, there was no witness testimony at the plea hearing. The state did

not otherwise offer any facts establishing appellant's conduct on November 28, 2011. The

indictment simply recites the statutory elements of both offenses and does not identify the

facts supporting each offense. The bill of particulars is nothing more than a recitation of the

indictment and offers no separate basis to determine the allied offenses issue.

       {¶ 44} In sentencing appellant for the November 28, 2011 offenses, the trial court

noted that the victim was held, cut, and hit on that day, and that she was able to escape.

Thereafter, without holding a hearing on the issue, without engaging in any analysis, without

considering any evidence, and without invoking the Johnson test, the trial court cursorily
                                              - 13 -
                                                                     Preble CA2012-10-013

determined that the November 28, 2011 kidnapping and felonious assault offenses were not

allied offenses of similar import.

       {¶ 45} The Johnson decision clearly states that "[w]hen determining whether two

offenses are allied offenses of similar import subject to merger under R.C. 2941.25, the

conduct of the accused must be considered." Johnson, 2010-Ohio-6414 at syllabus. Thus,

under Johnson and R.C. 2941.25, the allied offenses analysis must center upon the

offender's conduct and a court is required to consider the specific details of the conduct

which precipitated the charges. State v. Miller, 11th Dist. Portage No. 2009-P-0090, 2011-

Ohio-1161, ¶ 47, 56; Williams, 2012-Ohio-5699 at ¶ 25 (appellate courts apply the law to the

facts of individual cases to make a legal determination as to whether R.C. 2941.25 allows

multiple convictions).

       {¶ 46} The Ohio Supreme Court has further held that "allied offenses of similar import

are to be merged at sentencing. Thus, a trial court is prohibited from imposing individual

sentences for counts that constitute allied offenses of similar import." (Internal citations

omitted.) State v. Underwood, 124 Ohio St.3d 365, 2010-Ohio-1, ¶ 26. "Under R.C.

2941.25, the court must determine prior to sentencing whether the offenses were committed

by the same conduct." Johnson, 2010-Ohio-6314 at ¶ 47. "A defendant's plea to multiple

counts does not affect the court's duty to merge those allied counts at sentencing. This duty

is mandatory, not discretionary." Underwood at ¶ 26.

       {¶ 47} The Eighth Appellate District recently addressed a similar situation to the case

at bar. State v. Rogers, 8th Dist. Cuyahoga Nos. 98292 and 98584 through 98590, 2013-

Ohio-3235. In that case, Rogers pled guilty to several charges and was sentenced on all of

the offenses. The sentences were not merged; no discussion took place in the trial court

about merger. Finding itself in conflict between the original panel's decision in the case and

previous decisions by the appellate court, the Eighth Appellate District considered the issue
                                            - 14 -
                                                                                   Preble CA2012-10-013

en banc.

        {¶ 48} The appellate court first addressed Rogers' sentences for receiving stolen

property. Despite the lack of facts to analyze Rogers' conduct, the appellate court found it

could determine "from the face of these convictions" that the offenses were not subject to

merger because they involved separate victims, and thus separate animus. Id. at ¶ 21-22.

Accordingly, the appellate court upheld the trial court's imposition of separate sentences.

        {¶ 49} The appellate court then addressed Rogers' sentences for receiving stolen

property and possession of criminal tools. The court noted its inability to determine whether

the offenses were allied offenses of similar import as there were "simply no facts in the

record" to help the court in its review of the issue. After reviewing the role of the trial judge,

the Eighth Appellate District held that when multiple charges facially present a question of

merger under R.C. 2941.25 (that is, when a facial review of the charges and the elements of

the crimes present a viable question of merger), a trial judge has a duty to inquire and

determine under R.C. 2941.25 whether the offenses merge, and the trial court errs in failing

to conduct an allied offenses analysis. Rogers, 2013-Ohio-3235 at ¶ 28, 33, and 63.4

        {¶ 50} In so holding, the court found that (1) R.C. 2941.25 and the supreme court's

decision in Underwood both squarely place the duty on the trial court to address the merger

issue, regardless of how a defendant's conviction on multiple counts is achieved; (2) while

the trial court cannot be an advocate for either position, the court must address an allied

offenses issue when the charges facially present a question of merger; and (3) the merger
                                                                                                     5
issue must be addressed and resolved, or it remains outstanding. Id. at ¶ 27, 32.


4. The Eighth Appellate District further held that where a facial question of allied offenses of similar import
presents itself, a "trial court commits plain error in failing to inquire and determine whether such offenses are
allied offenses of similar import". Rogers, 2013-Ohio-3235 at ¶ 63.

5. The Eighth Appellate District also noted that although prosecutors do not have to prove that offenses are not
allied offenses of similar import, they would be well advised to address the issue during the many opportunities
available along the path of case resolution to put facts on the record that would support a determination that
                                                      - 15 -
                                                                                      Preble CA2012-10-013

        {¶ 51} The Eighth Appellate District also held that in the absence of a stipulation or an

agreement on the allied offenses issue, "a guilty plea does not negate the court's mandatory

duty to merge allied offenses of similar import at sentencing." Id. at ¶ 40, citing Underwood,

2010-Ohio-1. Further, while facts establishing the conduct of the offender offered at the time

of the plea may be used to determine that offenses are not allied, "a guilty plea alone that

does not include a stipulation or finding that offenses are not allied offenses of similar import

does not conclusively resolve the merger question." Id. at ¶ 41.

        {¶ 52} In light of the foregoing, the appellate court reversed the trial court's judgment in

part and remanded the case to the trial court "to establish the underlying facts of Rogers'

conduct [regarding his receiving stolen property and possession of criminal tools offenses]

and for the trial court to determine whether the subject crimes should merge for sentencing

purposes." Id. at ¶ 64.

        {¶ 53} In 1993, this court addressed a similar situation to the case at bar. State v.

Mangrum, 86 Ohio App.3d 156 (12th Dist.1993). In that case, Mangrum pled guilty to two

counts of sexual battery, one count of gross sexual imposition, and one count of

disseminating matter harmful to juveniles. Before sentencing Mangrum separately on all

counts, the trial court did not make a finding as to whether any of the offenses were allied

offenses. The decision does not indicate whether the allied offenses issue was raised below.

This court generally held that "[w]hen a defendant pleads guilty to multiple offenses of similar

import and the trial court accepts the pleas, the court has a duty to conduct a hearing and to




certain offenses are not allied. Id. at ¶ 43, 44. Such opportunities include putting facts into the individual
indictment counts distinguishing conduct; indicating in a bill of particulars which offenses are not allied and why;
at the time of a plea, indicating which offenses are not allied and why, by stating a factual basis for the plea even
if one is not required under Crim.R. 11; and entering into a stipulation regarding what offenses are committed
with separate conduct or separate animus. Id. at ¶ 44. The appellate court further noted that for prosecutors to
put facts on the record at any point in the process to support a determination that certain offenses are not allied
offenses does not have to involve long or complicated hearings or witnesses. Id. at ¶ 45. Rather, the process
could be easily satisfied by a brief recitation of facts or circumstances by the prosecutor. Id.
                                                       - 16 -
                                                                       Preble CA2012-10-013

make a determination as to whether the crimes were committed separately or with a separate

animus for each offense prior to entering a judgment sentencing the defendant." Id. at 158.

       {¶ 54} Then, turning to the particular offenses at issue, this court found that the

offenses of sexual battery and gross sexual imposition were not allied offenses because they

did not meet the first prong of the applicable allied offenses test. Hence, "there was no need

for the court to conduct a hearing to determine whether [Mangrum's] actions resulting in

[these convictions] were committed separately or whether there was a separate animus for

each crime." Id. at 160. Likewise, this court found that disseminating matter harmful to

juveniles was not an allied offense to either sexual battery or gross sexual imposition.

Hence, no hearing was necessary. Id.

       {¶ 55} By contrast, this court found that Mangrum's convictions for each count of

sexual battery met the first prong of the test. Consequently,

                the trial court had a duty to hold a hearing to determine whether
                each count of sexual battery was committed separately or with a
                separate animus prior to sentencing [Mangrum]. Because we
                are unable to make such a determination from the record before
                us, we must remand this case to the trial court to hear evidence
                on this question in order to determine whether [Mangrum] can be
                sentenced for both counts of sexual battery pursuant to R.C.
                2941.25.

Id. This court subsequently remanded the case for the trial court "to determine whether

[Mangrum's] actions resulting in the sexual battery convictions occurred separately or with a

separate animus for each crime and thereafter to resentence [him] in accordance with R.C.

2941.25." Id.

       {¶ 56} In State v. Philpot, 145 Ohio App.3d 231 (12th Dist.2001), Philpot was

convicted by a jury of one count each of aggravated robbery, theft, and theft of drugs. During

the sentencing hearing, Philpot moved the trial court to merge the theft counts with the

aggravated robbery count. The trial court implicitly overruled Philpot's motion by sentencing


                                              - 17 -
                                                                      Preble CA2012-10-013

him on all three counts. On appeal, this court found that the offenses met the first prong of

the applicable allied offenses test. It then reversed Philpot's sentences on the following

ground:

              Although the trial court sentenced [Philpot] on all three counts,
              thereby implicitly overruling [his] motion to merge * * * , it made
              no finding as to whether [Philpot] committed the [offenses]
              separately or with a separate animus. Absent such finding, we
              find that the trial court erred by separately sentencing [Philpot]
              for the three offenses.

Id. at 240. This court subsequently remanded the matter to the trial court "for a resentencing

hearing solely for the purpose of determining whether [Philpot] committed the [three offenses]

separately or with a separate animus." Id.

       {¶ 57} This court also recently decided State v. Davis, 12th Dist. Butler No. CA2012-

09-194, 2013-Ohio-2637. In that case, Davis pled guilty to drug trafficking and importuning.

Prior to imposing sentence, the trial court considered whether the offenses merged. Davis

asserted his position that "the offenses are allied offenses" but ultimately "defer[red] to the

Court's knowledge and understanding and interpretation of the law." Id. at ¶ 3. The state

similarly deferred to the court as to allied offenses. In an analysis spanning several

paragraphs and supported by references to the record, the trial court determined that the

drug trafficking and importuning offenses did not merge.

       {¶ 58} On appeal, this court noted that a "defendant bears the burden of establishing

his entitlement to the protection provided by R.C. 2941.25 against multiple punishments for a

single criminal act." Id. at ¶ 8. Then, based upon the statement of facts read into the record

at the plea hearing and the language of the indictment and the bill of particulars, this court

found that the offenses were not allied offenses as there was "nothing to suggest that th[e]

two offenses occurred by way of a single act by Davis, with a single state of mind," that is,

there was nothing to connect the two offenses. Id. at ¶ 13-14. In reaching its determination,


                                             - 18 -
                                                                           Preble CA2012-10-013

this court noted that "Davis did only what was minimally necessary to raise this issue below.

Davis merely asserted his 'position' that the offenses were allied offenses of similar import

but did not make any arguments as to why the offenses were allied and ultimately deferred to

the trial court." Id. at ¶ 14.

       {¶ 59} In the case at bar, because the first prong of the allied offenses test is met, and

because both the offenses of kidnapping and felonious assault were committed on

November 28, 2011, against the same victim, the charges facially present a question of

merger. However, as explained earlier, the record before us is insufficient to determine

whether the offenses were committed separately or with a separate animus, and thus

whether the offenses are allied offenses of similar import.

       {¶ 60} As in Mangrum and Philpot, and unlike in Davis, the trial court made no finding

as to whether the two offenses were committed separately or with a separate animus, and in

fact, did not engage in an allied offenses analysis at all. Rather, the trial court essentially

overruled appellant's request to merge the two counts by sentencing him on both counts.

Unlike in Davis, appellant did not simply assert his position at the sentencing hearing or

subsequently defer to the trial court. Rather, appellant tried to argue at the hearing why the

offenses were allied offenses, however his attempt was cut off when the trial court asked if

he had a case to support his argument. Following a tangential discussion between appellant

and the trial court, the latter allowed appellant to file a brief on the issue. As stated earlier, it

is not clear whether appellant did so. Nevertheless, the record shows that the trial court's

sentencing entry was issued on the same day as the sentencing hearing.

       {¶ 61} Accordingly, in light of the foregoing, we find that the trial court erred in

sentencing appellant separately for the November 28, 2011 offenses of kidnapping and

felonious assault without first sufficiently addressing the basis for refusing to merge these

offenses. We reverse the sentences imposed for those offenses and remand the matter to
                                                - 19 -
                                                                        Preble CA2012-10-013

the trial court to conduct such proceedings as it may determine are necessary to decide

whether the November 28, 2011 offenses of kidnapping and felonious assault were

committed separately or with a separate animus, and thus whether the offenses should

merge for sentencing purposes. Mangrum, 86 Ohio App.3d at 160; Philpot, 145 Ohio App.3d

at 240; State v. Collins, 8th Dist. Cuyahoga No. 99111, 2013-Ohio-3726, ¶ 13 (reversing the

imposition of separate sentences where the record lacked sufficient factual detail to

determine whether the offenses were allied offenses, and remanding the matter to the trial

court to establish the underlying facts of the defendant's conduct so that the trial court is able

to properly determine whether the offenses should merge for sentencing purposes); State v.

Biondo, 11th Dist. Portage No. 2012-P-0043, 2013-Ohio-876, ¶ 12 (reversing and remanding

the matter to the trial court for the limited purpose of establishing the facts underlying the

charges, and once the facts are established, instructing the trial court to analyze the

defendant's conduct under Johnson and rule whether the offenses at issue should be

merged for sentencing).

       {¶ 62} We note that any allied offenses proceedings conducted by a trial court,

whether in general or on remand in the case at bar, do not have to involve long or

complicated hearings or witnesses. Rogers, 2013-Ohio-3235 at ¶ 45. As the Eighth

Appellate District stated, because merger of offenses is part of the sentencing process, which

itself is less exacting than the process of establishing guilt, "this process can easily be

satisfied by a brief recitation of facts or circumstances by the prosecutor to aid the trial court

in its determination. Nothing more should be required." Id. Furthermore, a trial court may

require the parties to submit sentencing memoranda if the parties otherwise fail to adequately

address the issue. Finally, an evidentiary hearing, while permissible in a trial court's

discretion, is not required since merger of offenses is part of the sentencing process and is

therefore not subject to the rules of evidence. Evid.R. 103(C)(3).
                                              - 20 -
                                                                        Preble CA2012-10-013

       {¶ 63} We emphasize that "[b]ecause R.C. 2941.25(A) protects a defendant only from

being punished for allied offenses, the determination of the defendant's guilt for committing

allied offenses remains intact, both before and after the merger of allied offenses for

sentencing." State v. Whitfield, 124 Ohio St.3d 319, 2010-Ohio-2, ¶ 27. Thus, our remand

affects only the sentences, not the trial court's determination of appellant's guilt for the

November 28, 2011 kidnapping and felonious assault offenses. "Those remain intact and

are not subject to review." State v. Swiergosz, 197 Ohio App.3d 40, 2012-Ohio-830, ¶ 43

(6th Dist.).

       {¶ 64} Further, because a defendant "bears the burden of establishing his entitlement"

to the merger of offenses under R.C. 2941.25, Davis, 2013-Ohio-2637 at ¶ 8, appellant will

have to show on remand that the November 28, 2011 offenses of kidnapping and felonious

assault were committed with the same animus, and were therefore allied offenses of similar

import. That is, appellant will have to come forward with evidence to support his argument.

Nonetheless, any failure of appellant to present any evidence will not relieve the trial court of

its duty to conduct an analysis that is reflected in the record based upon such information as

may be available to the trial court on the issue.

       {¶ 65} We next address the December 3, 2011 incident and determine whether the

offenses of kidnapping and felonious assault were committed by way of a single act with a

single state of mind during that incident.

       {¶ 66} As it did with the offenses committed on November 28, 2011, the trial court,

without analysis, a hearing on the issue, or consideration of any evidence, and without

invoking the Johnson test, cursorily determined that the offenses committed on December 3,

2011, were not allied offenses of similar import. However, unlike the November 2011

offenses, we find there is enough factual evidence in the record to determine that the

December 2011 offenses were not allied offenses of similar import. See Rogers, 2013-Ohio-
                                              - 21 -
                                                                      Preble CA2012-10-013

3235 at ¶ 19. Hence, we need not reverse the imposition of separate sentences for the

December 2011 offenses or remand the matter to the trial court to conduct an allied offenses

hearing as to those offenses.

      {¶ 67} In establishing whether kidnapping and another offense of the same or similar

kind are committed with a separate animus, the Ohio Supreme Court adopted the following

guidelines:

              Where the restraint or movement of the victim is merely
              incidental to a separate underlying crime, there exists no
              separate animus sufficient to sustain separate convictions;
              however, where the restraint is prolonged, the confinement is
              secretive, or the movement is substantial so as to demonstrate a
              significance independent of the other offense, there exists a
              separate animus as to each offense sufficient to support
              separate convictions;

              Where the asportation or restraint of the victim subjects the
              victim to a substantial increase in risk of harm separate and apart
              from that involved in the underlying crime, there exists a separate
              animus as to each offense sufficient to support separate
              convictions.

State v. Logan, 60 Ohio St.2d 126 (1979), syllabus. These guidelines appear to remain valid

in the wake of Johnson. State v. Ozevin, 12th Dist. Clermont No. CA2012-06-044, 2013-

Ohio-1386, ¶ 13.

      {¶ 68} Although the bill of particulars recited the indictment with regard to the elements

of the December 3, 2011 offenses of kidnapping and felonious assault, it also specified that:

              upon arriving at the scene, * * * inside the bedroom of the trailer
              was [the victim]; [the victim] had multiple and severe injuries
              including * * * multiple deep and significant lacerations, broken
              bones, and miscellaneous bruising and swelling; [the victim]
              reported that she had been restrained in the bedroom of the
              trailer for a considerable period of time by William Whitaker and
              that Whitaker inflicted the injuries in question; [and] a pair of
              handcuffs used in the crime was found in the bedroom and that
              multiple knives were found on the person of Mr. Whitaker upon
              his arrest.

      {¶ 69} Additionally at sentencing, the prosecutor noted that the victim "survive[d] hours
                                             - 22 -
                                                                      Preble CA2012-10-013

of torture, being stabbed, sliced, broken bones[.]" In turn, the trial court invoked "the

incredible violence" the victim suffered that day and stated appellant beat, tortured, and cut

the victim for several hours and came close to killing her. Arguably, the confinement of the

victim was secretive as her whereabouts were not discovered until after appellant took time

out from torturing the victim and called his mother and the victim's mother. Both women

made several phone calls to the police, and over a period of time, the police were able to

locate the whereabouts of appellant and the victim. The restraint was prolonged and

substantially increased the risk of harm to the victim. Based upon the foregoing evidence, we

find that appellant committed the kidnapping and felonious assault on December 3, 2011,

with a separate animus as to each offense.

       {¶ 70} We therefore find that the December 3, 2011 kidnapping and felonious assault

are not allied offenses of similar import. See State v. Harmon, 9th Dist. Summit No. 26502,

2013-Ohio-1769 (holding that the trial court did not err by declining to merge kidnapping and

felonious assault offenses where the kidnapping occurred over an extended period of time

and was, thus, not merely incidental to the felonious assault). The trial court, therefore,

properly sentenced appellant for both kidnapping and felonious assault under Johnson,

2010-Ohio-6314, and R.C. 2941.25.

       {¶ 71} Appellant's third assignment of error is sustained in part and overruled in part.

       {¶ 72} Assignment of Error No. 2:

       {¶ 73} THE    TRIAL    COURT      ERRED        IN   SENTENCING      APPELLANT       TO

CONSECUTIVE SENTENCES ON TWO COUNTS EACH OF KIDNAPPING AND

FELONIOUS ASSAULT.

       {¶ 74} Appellant argues the trial court erred in imposing consecutive sentences for the

felony offenses of kidnapping and felonious assault because the trial court failed to make the

required statutory findings under R.C. 2929.14(C). We note that because we are reversing
                                             - 23 -
                                                                     Preble CA2012-10-013

and remanding appellant's sentences for the November 28, 2011 offenses of kidnapping and

felonious assault under the third assignment of error, our analysis under the second

assignment of error will not include the trial court's imposition of consecutive sentences for

these offenses.

       {¶ 75} As we recently noted in State v. Crawford, 12th Dist. Clermont No. CA2012-12-

088, 2013-Ohio-3315, "'the standard of review set forth in R.C. 2953.08(G)(2) shall govern all

felony sentences.'" Id. at ¶ 6, quoting State v. A.H., 8th Dist. Cuyahoga No. 98622, 2013-

Ohio-2525, ¶ 7. Accordingly, we review appellant's consecutive sentences to determine

whether the imposition of those sentences is clearly and convincingly contrary to law.

Crawford at ¶ 6-7; State v. Williams, 12th Dist. Warren No. CA2012-08-080, 2013-Ohio-3410,

¶ 43; R.C. 2953.08(G)(2).

       {¶ 76} In 2011 Am.Sub.H.B. No. 86 ("H.B.86"), the General Assembly revived the

requirement that a trial court make certain factual findings before imposing consecutive

sentences. State v. Dillon, 12th Dist. Madison No. CA2012-06-012, 2013-Ohio-335, ¶ 8. A

trial court must now engage in a three-step analysis and make certain findings before

imposing consecutive sentences pursuant to R .C. 2929.14(C)(4). Id. at ¶ 9. First, the trial

court must find that the consecutive sentence is necessary to protect the public from future

crime or to punish the offender. R.C. 2929.14(C)(4). Second, the trial court must find that

consecutive sentences are not disproportionate to the seriousness of the offender's conduct

and to the danger the offender poses to the public. Id. Third, the trial court must find that

one of the following applies:

              (a) The offender committed one or more of the multiple offenses
              while the offender was awaiting trial or sentencing, was under a
              sanction imposed pursuant to section 2929.16, 2929.17, or
              2929.18 of the Revised Code, or was under post-release control
              for a prior offense.

              (b) At least two of the multiple offenses were committed as part
                                            - 24 -
                                                                         Preble CA2012-10-013

                of one or more courses of conduct, and the harm caused by two
                or more of the multiple offenses so committed was so great or
                unusual that no single prison term for any of the offenses
                committed as part of any of the courses of conduct adequately
                reflects the seriousness of the offender's conduct.

                (c) The offender's history of criminal conduct demonstrates that
                consecutive sentences are necessary to protect the public from
                future crime by the offender.

R.C. 2929.14(C)(4)(a)-(c).

         {¶ 77} "A trial court satisfies the statutory requirement of making the required findings

when the record reflects that the court engaged in the required analysis and selected the

appropriate statutory criteria." State v. Smith, 12th Dist. Clermont No. CA2012-01-004, 2012-

Ohio-4523, ¶ 26. In imposing consecutive sentences, "the trial court is not required to state

any talismanic language" or otherwise give reasons explaining its findings. State v. Oren,

12th Dist. Madison No. CA2012-05-010, 2013-Ohio-531, ¶ 25; Williams, 2013-Ohio-3410 at ¶

45. Nevertheless, the record must reflect that the court made the requisite findings. Williams

at id.

         {¶ 78} The record indicates that the trial court engaged in the required analysis before

imposing consecutive sentences and that its findings comport with the statutory

requirements.      During the sentencing hearing, the trial court stated it was imposing

consecutive sentences "because of the seriousness of the offense. Concurrent sentences

simply would demean the seriousness of the offense and would not amply protect the public

from future crime by the Defendant."

         {¶ 79} The trial court also stated during the sentencing hearing that the offenses

consisted of two separate incidents of kidnapping and assaulting the same victim, the two

incidents were approximately a week apart and thus did not "just happe[n] at the spur of the

moment," the offenses were not isolated offenses but rather were "one of many offenses, at

least four in the last twenty years," and in fact, appellant had "spent quite a bit of time in
                                               - 25 -
                                                                         Preble CA2012-10-013

prison" for a previous offense involving another female victim.

       {¶ 80} The trial court also stated this was "the worst" case it had ever seen in 30 years

of being on the bench, appellant came close to killing the victim during the December 3, 2011

incident, and based on the two 2011 incidents and appellant's criminal history, appellant was

a "very dangerous person." The trial court noted that when appellant was released in 2006

or 2007 after serving prison time for a previous offense, he was released against the will of

the prosecutors that had handled the case, and "it wasn't that long after his release that

these offenses were committed."

       {¶ 81} After reviewing the record, we find that the trial court made the essential

statutory findings under R.C. 2929.14(C)(4). Although the trial court may not have used the

statutory language, we find that the language employed by the trial court complies with the

statutory requisites. State v. Dehner, 12th Dist. Clermont No. CA2012-12-090, 2013-Ohio-

3576, ¶ 39 (finding that a trial court need not use the exact statutory language when making

its findings under R.C. 2929.14[C][4]); Smith, 2012-Ohio-4523 at ¶ 34 (even though the trial

court did not incorporate its findings in its sentencing entry, following H.B. 86, a trial court is

not required to set forth its findings under R.C. 2929.14(C)(4) in its sentencing entry).

       {¶ 82} We therefore find that the trial court properly sentenced appellant to

consecutive sentences for the December 3, 2011 offenses of kidnapping and felonious

assault. Appellant's second assignment of error is overruled.

       {¶ 83} The judgment of the trial court is affirmed in part and reversed in part. We

vacate appellant's plea of admit to the RVO specification and remand the matter to the trial

court for appellant to plead anew regarding the specification. We also reverse appellant's

sentences for the November 28, 2011 offenses of kidnapping and felonious assault and

remand the matter for the trial court to conduct a hearing as to those offenses and determine

whether those offenses were committed separately or with a separate animus, and thus
                                               - 26 -
                                                                  Preble CA2012-10-013

whether those offenses should merge for sentencing purposes. In all other respects,

appellant's sentence and conviction are affirmed.

       {¶ 84} Judgment affirmed in part, reversed in part, and cause remanded to the trial

court for further proceedings consistent with this opinion.


       S. POWELL, P.J., and PIPER, J., concur.




                                            - 27 -